Citation Nr: 0008522	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-32 339A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) prior to January 7, 
1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from January 7, 1998. 

3.  Entitlement to an evaluation in excess of 10 percent for 
status post excision, ganglion cyst of the right wrist.

4.  Entitlement to a compensable evaluation for scar 
residuals, shell fragment wound of the right knee area, prior 
to October 10, 1995.

5.  Entitlement to an evaluation in excess of 10 percent for 
scar residuals, shell fragment wound of the right knee area, 
from October 10, 1995.

6.  Entitlement to an initial evaluation in excess of 10 
percent for femoropatellar syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from August 1969 to June 1971.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1993 and August 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Sioux Falls, South Dakota (RO), which denied an evaluation in 
excess of 10 percent for PTSD, increased the evaluation 
assigned postoperative excision, tendon ganglion of the right 
wrist from 0 to 10 percent, denied a compensable evaluation 
for a superficial wound scar of the right knee, and granted 
service connection and assigned a 10 percent evaluation for 
femoropatellar syndrome of the right knee.  By rating 
decision dated September 1997, the RO increased the 
evaluation assigned the scar of the right knee to 10 percent, 
effective October 10, 1995.  By rating decision dated August 
1998, the RO increased the evaluation assigned PTSD to 30 
percent, effective January 7, 1998.

Below, the Board renders a decision on the issues of 
entitlement to an evaluation in excess of 10 percent for PTSD 
prior to January 7, 1998, and entitlement to an evaluation in 
excess of 30 percent for PTSD from January 7, 1998.  The 
Board discusses the remainder of the issues in the Remand 
section of this decision.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's PTSD 
claims.

2.  Prior to January 7, 1998, the veteran's PTSD was 
manifested primarily by anger, hostility, irritability, 
argumentativeness and defensiveness, and complaints of 
nightmares, avoidance, an increased state of arousal/anger 
outbursts, intrusive thoughts, sleep disturbances, 
flashbacks, a diminishment of interest in daily activities, 
feelings of detachment, an exaggerated startle response, and 
difficulty concentrating. 

3.  Since January 7, 1998, the veteran's PTSD has been 
manifested primarily by regular mood disturbances, a 
dysphoric and/or restricted affect, and complaints of 
depression, a decrease in energy, memory loss, diminishment 
of interest in daily activities, sleep disturbances, 
nightmares, flashbacks, intrusive thoughts, avoidance, 
vigilance, anger and irritability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for PTSD prior to January 7, 1998 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 
9411 (1999); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 
(1993).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD from January 7, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 
9411 (1999); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 
(1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative claim that the evaluation 
assigned the veteran's PTSD should be increased to 70 
percent, at least from November 7, 1996, to reflect more 
accurately the severity of the veteran's PTSD symptomatology.  
An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased evaluation.  Caffrey v. Brown, 6 Vet. App. 
337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Based on the veteran's contention, the Board finds 
that the claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  It also finds that the VA 
has fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
claim's equitable disposition.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (1999).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

This appeal ensues from the RO's December 1993 rating 
decision continuing the 10 percent evaluation assigned the 
veteran's PTSD under 38 C.F.R. § 4.132, DC 9411 (1993).  
Prior to November 7, 1996, DC 9411 provided that a 10 percent 
evaluation was warranted for impairment less than criteria 
for a 30 percent evaluation, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation required definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, DC 9411 (1993).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
stated that the term "definite" in 38 C.F.R. § 4.132 is 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, VA's 
General Counsel concluded that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that that term represented a degree of social 
and industrial inadaptability that was "more than moderate 
but less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 
1993).  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

During the pendency of the veteran's appeal, the criteria for 
rating PTSD were revised.  Effective November 7, 1996, PTSD 
is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  The revised 
regulations provide that a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

The Board must consider the evidence of record under both the 
former and revised criteria and apply the criteria that are 
most favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  However, the revised criteria may 
not be applied retroactively, prior to November 7, 1996.  
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

A.  Prior to January 7, 1998

The veteran was first diagnosed with PTSD during a VA 
examination in July 1991.  From that time until January 1998, 
the veteran underwent four additional VA PTSD examinations.  
He also underwent an evaluation by a psychologist at the VA 
PCT clinic once during this time period, in July 1997.  

During the VA examinations, the examiners described the 
veteran's PTSD and/or his stressors as mild (July 1991, April 
1994, December 1995), or mild to moderate (November 1993, May 
1997).  They based their findings on objective symptoms and 
subjective complaints consistently exhibited or reported by 
the veteran during this time period.  Objective symptoms 
consistently noted from 1991 to January 1998 include: anger, 
hostility, irritability, argumentativeness and defensiveness.  
Subjective complaints consistently reported during the same 
time period include: nightmares, avoidance, an increased 
state of arousal/anger outbursts, intrusive thoughts (which 
in November 1995, were noted to be possibly due to 
internalized anger secondary to the veteran's failure to 
obtain a job, rather than to his PTSD), sleep disturbances, 
flashbacks, a diminishment of interest in daily activities, 
feelings of detachment, an exaggerated startle response, and 
difficulty concentrating.  Symptoms exhibited or reported by 
the veteran on only one occasion during this time period 
include: mild depression (diagnosed as due to dysthymia, 
which in August 1998, was linked by a VA examiner to the 
veteran's PTSD), minimal eye contact, anxiety, blunt affect 
with no range, constricted affect, paranoid defensive 
ideation, a labile mood (ranged from dysphoric with 
tearfulness to mild anger), limited insight into the dynamics 
of his presentation, and an inability to focus at work.  

From 1991 to January 1998, the veteran's PTSD was most often 
described as mild.  No VA examiner opined that the veteran's 
PTSD caused more than mild to moderate, or definite, social 
and industrial impairment.  Moreover, the Global Assessment 
of Functioning (GAF) scores assigned by the VA examiners 
during this time period confirm that the veteran's PTSD 
caused no more than mild impairment.  The scores are: 90 
(July 1991), 80-85 (November 1993), 80 (April 1994), 75-80 
(December 1995), and 70-75 (May 1997).  The first score was 
attributed not only to the veteran's PTSD, but also to his 
nicotine dependence; therefore, it cannot be used in 
evaluating the severity of the veteran's PTSD.  

According to Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (1999), a score of 71-80 
indicates if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A score of 81-90 indicates absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Based on these definitions, 
the GAF scores do not reflect that the veteran had definite 
impairment in social and industrial functioning at any time 
from 1991 to January 1998.  In fact, during the May 1997 VA 
examination, the veteran specifically indicated that his 
current job was going quite well and he was getting along 
well with his co-workers.

The above findings establish that the veteran has emotional 
tension and other evidence productive of mild social and 
industrial impairment, symptoms which warrant a 10 percent 
evaluation under the former criteria.  However, they do not 
show that the veteran's ability to establish or maintain 
effective or wholesome relationships with people is 
definitely impaired or that a reduction in initiative, 
flexibility, efficiency and reliability levels has resulted 
in definite industrial impairment.  Therefore, the Board 
finds that an evaluation in excess of 10 percent for PTSD 
prior to January 7, 1998 is not warranted under the former 
criteria.  

An evaluation in excess of 10 percent for PTSD prior to 
January 7, 1998 is also not warranted under the revised 
criteria, applicable from November 7, 1996, as the evidence 
does not show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

As previously indicated, the veteran has mild occupational 
and social impairment.  However, although the veteran was 
shown to have depression, anxiety and suspiciousness on one 
occasion and regularly impaired sleep during the time period 
at issue, there is no evidence of record that these symptoms 
affected his work efficiency or hindered his ability to 
perform his occupational tasks during the time period in 
question.  In fact, during all VA examinations noted above, 
the veteran reported that he had a job, and in December 1995 
and May 1997, he indicated that his job was going well and 
that he was able to report to work on a regular basis and 
function there without much criticism.  

Based on the foregoing, the Board finds that the veteran's 
PTSD disability picture prior to January 7, 1998 more nearly 
approximated a 10 percent evaluation under both the former 
and revised criteria, and that the preponderance of the 
evidence is against a higher evaluation.

B.  From January 7, 1998

The medical evidence of record reflects that, from January 
1998 to September 1998, the veteran was evaluated on seven 
occasions by a psychiatrist at a VA PCT clinic and twice by a 
VA examiner, and received therapy on multiple occasions from 
a readjustment counselor at the Vet Center.  During these 
visits, the psychiatrist and examiners described the 
veteran's PTSD as mild (March 1998), mild to moderate (April 
1998), moderate (January 1998, March 1998, May 1998, August 
1998, September 1998), and moderate to severe (August 1998).  
The readjustment counselor who was treating the veteran for 
PTSD also found that the veteran had moderate social and 
employment difficulties due to his military experience.  

Clearly, although one psychiatrist has described the 
veteran's PTSD as moderate to severe, the veteran's 
symptomatology during the time period at issue has most often 
been described as moderate.  In fact, during the most recent 
visit to the VA PCT clinic in September 1998, the same 
psychiatrist who characterized the veteran's PTSD as moderate 
to severe in August 1998 diagnosed moderate PTSD, thereby 
intimating somewhat of an improvement in the veteran's PTSD 
from August to September 1998.  

In March 1998, during a visit to the VA PCT clinic, the 
psychiatrist indicated that he was struck by the extent to 
which PTSD added to the veteran's work stress and affected 
his social life and general enjoyment of things outside the 
family.  However, with the exception of this psychiatrist, 
who evaluated the veteran's PTSD as moderate to severe in 
August 1998, no psychiatrist or VA examiner has opined that 
the veteran's PTSD symptomatology causes more than moderate, 
or considerable, social and industrial impairment.  

In 1998, the veteran consistently reported that he isolated 
himself from others, avoided social situations to the extent 
possible, and was having problems maintaining employment and 
getting promised promotions.  However, the psychiatrist and 
VA examiners noted that the veteran had been married to the 
same wife for in excess of 20 years and had a good 
relationship with her, had a son and stable family life, 
attended church, had taken college courses, and had worked 
continuously, albeit for numerous employers, for over twenty 
years.  In addition, during a January 1998 visit to the VA 
PCT clinic, the psychiatrist indicated that the veteran's 
problems with his work history were not clearly related to 
PTSD.  

VA examiners in March 1998 and August 1998 assigned the 
veteran GAF scores of 70 and 45-55, respectively.  The former 
score was attributed to the veteran's PTSD and dysthymic 
disorder, which in August 1998, was linked to the veteran's 
PTSD.  The latter score was attributed not only to the 
veteran's PTSD and dysthymic disorder, but also to his 
obsessive-compulsive disorder (OCD).  The veteran's 
representative, in a VA Form 646 and Informal Hearing 
Presentation, focuses on the latter GAF score as the basis 
for which the veteran's evaluation should be increased.  
However, inasmuch as OCD has not been shown to be due to the 
veteran's PTSD, the August 1998 GAF score cannot be used to 
evaluate the severity of the veteran's PTSD.  In March 1998, 
the psychiatrist at the VA PCT clinic assigned the veteran a 
GAF score of 50-55.  

According to DSM-IV, a score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers and co-workers).  A score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupation, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Based on these 
definitions, the GAF scores assigned do not reflect that the 
veteran is considerably impaired socially or industrially as 
a result of his PTSD.  Rather, as stated by the VA PCT clinic 
psychiatrist in May 1998, the veteran has done remarkably 
well given his PTSD symptoms.  The examiner noted that it was 
because of the veteran's personal resolve and tenacity that 
he was able to maintain consistent employment.  He indicated 
further, that the veteran struggled greatly with his PTSD 
symptomatology, but despite this, he continued in his 
employment. 

The above findings establish that the veteran has moderate 
social and industrial impairment, which would warrant a 30 
percent evaluation under the former criteria.  However, they 
do not show that the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired or that his reliability, flexibility 
and efficiency levels are so reduced as to result in 
considerable industrial impairment.  Therefore, the Board 
finds that an evaluation in excess of 30 percent for PTSD 
from January 7, 1998 is not warranted under the former 
criteria.  

An evaluation in excess of 30 percent for PTSD from January 
7, 1998 is also not warranted under the revised criteria as 
the evidence does not show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The veteran clearly has moderate occupational and social 
impairment.  However, this impairment has only once been 
shown to be due to the symptoms noted in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  This occurred in August 1998, 
during a VA examination, when the veteran was noted as having 
a majority of the nine symptoms required in addition to other 
symptoms, including a labile affect, soft and halting speech, 
fair attention, some impairment in recent and remote memory, 
fair judgment, depression, a dysphoric mood, and reported 
difficulty in establishing and maintaining effective work and 
social relationships.  During this examination, the veteran 
also reported recurrent and intrusive nightmares and 
flashbacks, difficulty sleeping, thinking and concentrating, 
hypervigilance, memory loss, and the examiner noted impaired 
grooming, blocked and derailed thoughts, and fair 
concentration.  However, as explained previously, because the 
examiner attributed the above findings to PTSD, dysthymia and 
OCD, and OCD has not been linked to the veteran's PTSD, the 
findings from this examination are not dispositive in 
assessing the severity of the veteran's PTSD.   

During all other evaluations, the veteran consistently 
exhibited or reported only two of the nine symptoms listed in 
Diagnostic Code 9411: mood disturbances and difficulty in 
establishing and maintaining effective work and social 
relationships.  As well, examiners found or the veteran 
reported other symptoms not listed in Diagnostic Code 9411, 
including a dysphoric and/or restricted affect, sleep 
disturbances, decrease in energy, nightmares, flashbacks, 
daily intrusive thoughts, vigilance, anger and irritability. 

Based on the foregoing, the Board finds that the veteran's 
PTSD disability picture from January 7, 1998 more nearly 
approximates a 30 percent evaluation under both the former 
and revised criteria, and that the preponderance of the 
evidence is against a higher evaluation.


ORDER

An evaluation in excess of 10 percent for PTSD prior to 
January 7, 1998 is denied.

An evaluation in excess of 30 percent for PTSD from January 
7, 1998 is denied. 


REMAND

In August 1997, the RO granted the veteran service connection 
and assigned a 10 percent evaluation for femoropatellar 
syndrome of the right knee.  This issue was one of four 
issues which were being appealed by the veteran at the time.  
The RO notified the veteran of its decision in a September 
1997 Supplemental Statement of the Case; the veteran was also 
informed that the grant of service connection constituted a 
grant of the benefits sought on appeal with respect to this 
issue.  In October 1997, the RO received a notice of 
disagreement (NOD) as to the August 1997 decision of the RO, 
which as noted above included the grant of service connection 
for femoropatellar syndrome of the right knee.  (The Board 
notes that the RO, in an October 1997 letter subsequently 
sent to the veteran, indicated that it would not accept the 
October 1997 document as an NOD because the veteran had 
already initiated an appeal as to the issues being considered 
and that he merely had to file his substantive appeal by 
November 24, 1997.)  On April 1998, the RO issued a Statement 
of the Case (SOC) which now included the issue of the 
veteran's entitlement to an increased evaluation for his 
service-connected femoropatellar syndrome of the right knee 
in addition to the other three increased rating issues on 
appeal.  The RO received no additional correspondence 
relating to the veteran's knee until April 1999, when the 
veteran's representative submitted a VA Form 646 (Statement 
of Accredited Representation in Appealed Case) other than a 
May 1998 submission of a medical record relating to the 
veteran's PTSD and a June 1998 request to delay the 
submission of a VA Form 646 pending action by the RO on the 
submitted medical record.  As noted, the 646 was received in 
April 1999.  

Applicable law provides that appellate review will be 
initiated by an NOD and completed by a substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991).  
A substantive appeal must be filed within 60 days from the 
date the RO mails the SOC, or within the remainder of the 
one-year period from the date of the notification of the 
determination, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1999).  In this case, it does not appear 
that the veteran submitted any document that could be 
construed as a substantive appeal on the issue of the rating 
assigned his service-connected femoropatellar syndrome of the 
right knee within the time period allowed by law.  However, 
the Board also acknowledges that it is not clear that the 
initial notice to the veteran of the grant of service 
connection provided proper information concerning his 
appellate rights regarding this issue and that the RO 
incorrectly informed the veteran that an appeal had already 
been initiated by the time the veteran's October 1997 
statement was received at the RO.  In view of the foregoing, 
there it is unclear as to whether the Board has jurisdiction 
over the issue of entitlement to an initial evaluation in 
excess of 10 percent for femoropatellar syndrome of the right 
knee. 

The Board as a statutory tribunal must ensure that it has 
jurisdiction over an issue before addressing its merits.  
Marsh v. West, 11 Vet. App. 468, 469 (1998) (citing Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  However, 
since the record reflects that the veteran has not been 
informed that his appeal on the femoropatellar issue might 
not be perfected, he has not had the opportunity to submit 
evidence and argument as to this question.  Accordingly, this 
issue must be remanded for this purpose and to ensure due 
process of law.  Marsh, 11 Vet. App. at 471; Bernard v. 
Brown, 4 Vet. App. 384, 394-5 (1993).

In addition, the record reflects that there are outstanding, 
possibly pertinent medical records that need to be obtained 
before the Board can proceed in adjudicating the veteran's 
right wrist and right knee claims.  During a VA examination 
in November 1993, the veteran reported that he had seen Paul 
D. Reynen, M.D., an orthopedic surgeon in Sioux Falls, for 
his wrist and knee disabilities.  However, while Dr. Reynen 
submitted a letter in April 1996 referring to March 1996 
treatment of the veteran's knee, records of this treatment 
and any treatment rendered prior to 1996 have not been 
associated with the claims file.  

During the November 1993 VA examination, the veteran also 
reported that there were records of his war injuries at a VA 
hospital in Sioux Falls.  However, the only records from a VA 
Medical Center presently contained in the claims file that 
are pertinent to the veteran's right wrist and right knee 
disabilities are VA outpatient treatment records dated in 
1996 and 1998.  Moreover, during a hearing held at the RO in 
August 1996, the veteran submitted the 1996 VA records 
previously noted, Dr. Reynen's letter, and a report of a 
December 1995 nerve conduction study signed by K. G. Koop, 
M.D.  Inasmuch as the veteran has indicated that his right 
wrist and right knee disabilities have become more severe, it 
is possible that he has sought additional treatment for these 
disabilities from the previously noted providers since 1996.  
Therefore, while this claim is in Remand status, the RO 
should determine whether there are any outstanding, more 
recent records of treatment of the veteran's right wrist and 
right knee disabilities, and if so, obtain and associate them 
with the claims file. 

Finally, while this claim is in Remand status, the Board 
believes it would be helpful to obtain another medical 
opinion regarding the nature and severity of the veteran's 
right wrist and right knee disabilities.  At present, the 
veteran's right wrist disability is characterized as excision 
of a ganglion cyst of the right wrist.  However, due to 
comments made by a VA examiner in March 1998, it is unclear 
whether the veteran's service-connected right wrist 
disability is too narrowly characterized.  The VA examiner 
reviewed the service medical records and specifically 
indicated that a few weeks after the veteran's in-service 
cyst removal, the veteran fell and strained significantly the 
dorsal capsule of his right wrist, thereby causing secondary 
loss of motion.  He also indicated that the veteran had 
insertion tendonitis and that the pain in the dorsal aspect 
of the veteran's right wrist is due to the strain.  In light 
of these comments, and the fact that the veteran, in June 
1971, filed a claim for residuals of an injury to the right 
wrist, not merely for residuals of an in-service cyst 
removal, the Board needs clarification from a VA examiner as 
to the extent of the veteran's service-connected right wrist 
disability.  The Board needs clarification regarding which, 
if any, of the veteran's right wrist symptoms are due solely 
to service-connected disability. 

In addition, the record is unclear regarding the extent of 
impairment due solely to the veteran's service-connected 
right knee disability.  During the March 1998 VA examination, 
the examiner indicated that the veteran had loss of range of 
motion and pain secondary not only to the service-connected 
shell fragment wound but to another service-connected 
disability not now at issue.  Moreover, the examination 
report and other medical records in the claims file reflect 
that the veteran has been diagnosed with femoropatellar 
syndrome and chondromalacia, both of which affect his knees.  
Based on the foregoing, the Board needs a medical examiner to 
distinguish all of the veteran's right knee symptoms that are 
due solely to his shell fragment wound, from all of those 
that are due solely to his femoropatellar syndrome.  The 
Board also needs the medical examiner to indicate which, if 
any, of the right knee symptoms are not caused by any 
service-connected disability.

To ensure that the veteran is afforded due process of law and 
the Board's decision is based on a complete record, this case 
is remanded to the RO for the following development: 

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated his right wrist and 
right knee disabilities since he filed 
his claim in June 1993.  After securing 
any necessary authorizations, the RO 
should obtain and associate with the 
claims file any such treatment records 
not already of record, including those 
from Dr. Reynen and the VA Medical Center 
in Sioux Falls.

2.  After completing the above, the RO 
should afford the veteran a VA 
examination for the purpose of 
ascertaining the nature and severity of 
his service-connected right wrist and 
right knee disabilities.  The RO should 
send notification of the scheduled 
examination to the veteran's latest 
address of record, and he is advised that 
failure to report to the examination 
might result in an unfavorable decision.  
The RO should provide the examiner with a 
copy of this Remand and the veteran's 
claims file for review in conjunction 
with the examination.  Following a 
comprehensive evaluation, during which 
all indicated studies deemed necessary 
are conducted, the examiner should 
identify all symptoms of the veteran's 
service-connected right wrist and right 
knee disabilities.  Based on a review of 
the service medical records and current 
clinical findings, the examiner should 
determine whether the veteran's right 
wrist disability has been properly 
characterized as residuals of an in-
service cyst removal, or whether it 
should be recharacterized to include 
residuals of an in-service strain.  After 
clarifying the exact nature of the 
veteran's service-connected right wrist 
and right knee disabilities, the examiner 
should distinguish the symptoms due to 
each disability, including any affecting 
the muscles and nerves.  The examiner 
should also discuss: whether the veteran 
has any tender or painful scars; whether 
there is limitation of motion associated 
with any of the scars; whether there is 
loss of muscle function of the affected 
area due to lacerations that produced the 
scars; and whether there are neurological 
deficits associated with the scars.  The 
examiner should then offer an opinion 
regarding the degree of functional 
impairment, if any, caused by each of the 
veteran's service-connected right wrist 
and right knee disabilities.  The 
examiner should attempt to quantify the 
degree of impairment in terms of the 
nomenclature of the rating schedule, and 
should express the rationale on which he 
bases his opinions.

3.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

4.  Thereafter, the RO should review 
whether a timely substantive appeal was 
received on the issue of entitlement to 
an initial evaluation in excess of 10 
percent for femoropatellar syndrome of 
the right knee.  If the RO determines 
that the veteran filed a timely 
substantive appeal, it should proceed to 
the following instruction.  If not, the 
RO should so notify the veteran.  If the 
veteran protests the RO's determination 
in this regard, then the RO should 
furnish the veteran and his 
representative a SOC pertaining to the 
timeliness issue and advise them of the 
need to file a timely substantive appeal 
in order to perfect the appeal. 

5.  The RO should determine whether the 
veteran's service-connected right wrist 
disability has been properly 
characterized, and if not, recharacterize 
it and assign a proper rating.  
Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought is not granted, the RO should 
furnish the veteran and his 
representative a Supplemental Statement 
of the Case and afford them an 
opportunity to respond thereto before the 
claims file is returned to the Board for 
further appellate review.

The purpose of this REMAND is to afford the veteran due 
process and to obtain additional medical information.  The 
Board intimates no opinion, favorable or unfavorable, as to 
the merits of this appeal.  The veteran is free to submit any 
additional evidence he wishes to have considered in 
connection with his current appeal; however, he is not 
required to act until otherwise notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 


- 12 -


